

114 SRES 483 IS: Designating June 20, 2016, as “American Eagle Day” and celebrating the recovery and restoration of the bald eagle, the national symbol of the United States.
U.S. Senate
2016-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 483IN THE SENATE OF THE UNITED STATESJune 6, 2016Mr. Alexander (for himself and Mr. Durbin) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating June 20, 2016, as American Eagle Day and celebrating the recovery and restoration of the bald eagle, the national symbol of the United
			 States.
	
 Whereas the bald eagle was chosen as the central image of the Great Seal of the United States on June 20, 1782, by the Founding Fathers at the Congress of the Confederation;
 Whereas the bald eagle is widely known as the living national symbol of the United States and for many generations has represented values such as—
 (1)freedom; (2)democracy;
 (3)courage; (4)strength;
 (5)spirit; (6)independence;
 (7)justice; and (8)excellence;
 Whereas the bald eagle is unique only to North America and cannot be found naturally in any other part of the world, which was one of the primary reasons the Founding Fathers selected the bald eagle to symbolize the Government of the United States;
 Whereas the bald eagle is the central image used in the official logos of many branches and departments of the Federal Government, including—
 (1)the Office of the President; (2)Congress;
 (3)the Supreme Court; (4)the Department of Defense;
 (5)the Department of the Treasury; (6)the Department of Justice;
 (7)the Department of State; (8)the Department of Commerce;
 (9)the Department of Homeland Security; (10)the Department of Veterans Affairs;
 (11)the Department of Labor; (12)the Department of Health and Human Services;
 (13)the Department of Energy; (14)the Department of Housing and Urban Development;
 (15)the Central Intelligence Agency; and (16)the United States Postal Service;
 Whereas the bald eagle is an inspiring symbol of the spirit of freedom and the sovereignty of the United States;
 Whereas the image and symbolism of the bald eagle has played a significant role in art, music, literature, architecture, commerce, education, and culture in the United States, and on United States stamps, currency, and coinage;
 Whereas the bald eagle was once endangered and facing possible extinction in the lower 48 States, but has made a gradual and encouraging comeback to the lands, waterways, and skies of the United States;
 Whereas the dramatic recovery of the national bird of the United States is an endangered species success story and an inspirational example to other environmental, natural resource, and wildlife conservation efforts worldwide;
 Whereas, in 1940, noting that the species was threatened with extinction, Congress passed the Bald Eagle Protection Act (16 U.S.C. 668 et seq.), which prohibited killing, selling, or possessing the species, and a 1962 amendment expanded protection to the golden eagle, thereby establishing the Bald and Golden Eagle Protection Act;
 Whereas, by 1963, there were only an estimated 417 nesting pairs of bald eagles remaining in the lower 48 States, with loss of habitat, poaching, and the use of pesticides and other environmental contaminants contributing to the near demise of the national bird of the United States;
 Whereas the bald eagle was officially declared an endangered species in 1967 under the Endangered Species Preservation Act of 1966 (Public Law 89–669; 80 Stat. 926) in all areas of the United States south of the 40th parallel due to the dramatic decline in the population of the bald eagle in the lower 48 States;
 Whereas the Endangered Species Act (16 U.S.C. 1531 et seq.) was signed into law in 1973 and, in 1978, the bald eagle was listed as endangered throughout the lower 48 States, except in Michigan, Minnesota, Oregon, Washington, and Wisconsin, where it was designated as threatened;
 Whereas, in July 1995, the United States Fish and Wildlife Service announced that bald eagles in the lower 48 States had recovered to the point where populations of bald eagles previously considered endangered were now considered threatened;
 Whereas, by 2007, bald eagles residing in the lower 48 States had rebounded to approximately 11,000 pairs;
 Whereas the United States Department of the Interior and the United States Fish and Wildlife Service removed the bald eagle from Endangered Species Act protection on June 28, 2007, but the species continues to be protected under the Bald and Golden Eagle Protection Act of 1940 (16 U.S.C. 668 et seq.), the Migratory Bird Treaty Act of 1918 (16 U.S.C. 703 et seq.), and the Lacey Act and the amendments thereto (16 U.S.C. 3371 et seq.);
 Whereas the trained, educational bald eagle Challenger of the American Eagle Foundation in Pigeon Forge, Tennessee, was invited by the United States Department of the Interior to perform a free-flight demonstration during the official bald eagle delisting ceremony held at the Jefferson Memorial in Washington, DC;
 Whereas experts and population growth charts estimate that the bald eagle population could reach 15,000 pairs, even though a physical count has not been conducted by State and Federal wildlife agencies since 2007;
 Whereas caring and concerned agencies, corporations, organizations, and people of the United States representing the Federal, State, and private sectors passionately and resourcefully banded together, determined to save and protect the national bird of the United States;
 Whereas the recovery of the bald eagle population in the United States was largely accomplished due to the dedicated and vigilant efforts of Federal and State wildlife agencies and nonprofit organizations, such as the American Eagle Foundation, through public education, captive breeding and release programs, hacking and release programs, and the translocation of bald eagles from places in the United States with dense bald eagle populations to suitable locations in the lower 48 States which had suffered a decrease in bald eagle populations;
 Whereas various nonprofit organizations, such as the Southeastern Raptor Center at Auburn University in the State of Alabama, contribute to the continuing recovery of the bald eagle through rehabilitation and educational efforts;
 Whereas the bald eagle might have been lost permanently if not for dedicated conservation efforts and strict protection laws like the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Bald and Golden Eagle Protection Act of 1940 (16 U.S.C. 668 et seq.), the Migratory Bird Treaty Act of 1918 (16 U.S.C. 703 et seq.), and the Lacey Act and the amendments thereto (16 U.S.C. 3371 et seq.); and
 Whereas the sustained recovery of the bald eagle population will require the continuation of recovery, management, education, and public awareness programs to ensure that the population numbers and habitat of the bald eagle will remain healthy and secure for generations to come: Now, therefore, be it
	
 That the Senate— (1)designates June 20, 2016, as American Eagle Day;
 (2)applauds the issuance of bald eagle commemorative coins by the Secretary of the Treasury as a way to generate critical funds for the protection of the bald eagle; and
 (3)encourages— (A)educational entities, organizations, businesses, conservation groups, and government agencies with a shared interest in conserving endangered species to collaborate and develop educational tools for use in the public schools of the United States; and
 (B)the people of the United States to observe American Eagle Day with appropriate ceremonies and other activities.